Ford, Judge:
It has been agreed between counsel that the merchandise involved consists of articles or fabrics of rayon similar to the rayon involved in Reap. Dec. 5006, and that the appraised values *518of this merchandise, less any additions made by the importer by reason of the so-called Japanese consumption tax, to meet advances by the appraiser in similar cases, represent the prices at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, and that there were no higher foreign values at the date of exportation thereof.
Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable values of the merchandise covered by this appeal to be the values found by the appraiser, less any additions made by the importer by reason of the so-called Japanese consumption tax, to meet advances made by the appraiser in similar cases. Judgment will be rendered accordingly.